Exhibit 10.22
 
SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT (“Agreement”) is effective the 30th day of June
2002, by and among Venturos AS, a Norwegian corporation (“Venturos”), Glastad
Holding Ltd., a Cayman Island corporation (“Glastad”), and Gezina AS, a
Norwegian corporation (“Gezina” and together with Venturos and Glastad, the
“Lenders”), and MediaBin, Inc., a Georgia corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company is indebted to the Lenders pursuant to various documents
that are described on Exhibit A, attached hereto (the “Junior Indebtedness”);
 
WHEREAS, the Company is indebted and may become further indebted pursuant to
obligations, debts and liabilities that are presently or hereafter owed by
Borrower to parties other than the Lenders, including but not limited to
indebtedness pursuant to that certain Overdraft Credit Facility dated December
12, 2001 between the Company and Nordea Bank Norge ASA (the “Senior
Indebtedness”); and
 
WHEREAS, the Lenders are willing to subordinate the Junior Indebtedness and any
liens and pledges securing the Junior Indebtedness in the manner hereinafter set
forth;
 
NOW, THEREFORE, in consideration of $10.00 in hand paid and for other
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is agreed among the parties hereto as follows, each intending to be legally
bound hereby;
 

 
1.
 
Subordination.    Each of the Lenders hereby subordinates to the Senior
Indebtedness, and makes inferior and secondary for so long as any Senior
Indebtedness is outstanding, all the Junior Indebtedness (and all advances made
thereunder) and any security interest, lien, charge, title or other encumbrance
that the Lenders may have in any property of the Company or any other property
or right that is collateral for the Junior Indebtedness, notwithstanding the
respective dates of attachment or perfection of any security interest or lien of
the Lenders.

 

 
2.
 
Priority of Distribution.    In the event of (i) any insolvency or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding in connection therewith, relative to the Company or
its assets, or (ii) any liquidation, dissolution or other winding up of the
Company, whether voluntary or involuntary, and whether or not involving
insolvency or bankruptcy, or (iii) any assignment for the benefit of creditors
of any other marshaling of assets or liabilities of the Company, then, in any
such event, the Lenders shall be entitled to receive payment in connection with
the Junior Indebtedness only after payment has been made in full pursuant to the
Senior Indebtedness.

 

 
3.
 
Non-Impairment.    All agreements and obligations of the Lenders hereunder shall
remain in full force and effect irrespective of: (i) any amendment,
modification, waiver or consent of any term or provisions set forth in any
document, instrument or other agreement evidencing



--------------------------------------------------------------------------------

 
or securing any of the Senior Indebtedness, or any change in the time, manner or
place of payment of, or any other term of, all or any portion of the Senior
Indebtedness; (ii) any release or non-perfection of any lien or security
interest in any collateral securing the Senior Indebtedness, or any release or
amendment or waiver of or consent to the departure from, any guaranty for all or
any of the Senior Indebtedness; or (iii) any circumstances (other than payment
of the Senior Indebtedness) that might otherwise constitute a defense available
to, or a discharge of, the Company in respect of the Senior Indebtedness or the
Lenders in respect of their obligations under this Agreement.

 

 
4.
 
Assignment.    This Agreement shall bind any successors or assignees of the
Lenders. This Agreement is solely for the benefit of the Lenders and the Company
and not for the benefit of any other party.

 

 
5.
 
Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

 
6.
 
Governing Law; Jurisdiction.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without giving
effect to conflicts of laws principles. Each of the Lenders and the Company
submit to the exclusive jurisdiction of the state and federal courts located in
Fulton County, Georgia.

 

 
7.
 
Miscellaneous.    This Agreement represents the entire agreement with respect to
the subject matter hereof and supersedes all prior negotiations, agreements and
commitments. Each of the Lenders and the Company agree that, in the event of any
conflict or inconsistency between the terms of the Junior Indebtedness and the
terms of this Agreement with respect to any matter discussed herein, the terms
of this Agreement shall govern and control. This Agreement may be amended only
by a written instrument signed by each of the Lenders and the Company. Each of
the Lenders agrees to execute, acknowledge and deliver such other documents as
may reasonably be required to effectuate and confirm the subordination of the
Junior Indebtedness to the Senior Indebtedness. Headings are inserted into this
Agreement for convenience only and shall not be considered in construing any
provision. The provisions of this Agreement are separable, and the invalidity or
illegality of any provision shall not be a bar to the enforcement of any other
provision.

 
[SIGNATURES ON NEXT PAGE]



2



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first above written.
 
VENTUROS AS
By:
 
/s/    Rune Dybeslad                        

--------------------------------------------------------------------------------

Name:     Rune Dybesland                
Title:       CFO                                   

GLASTAD HOLDING, LTD.
By:
 
/s/    Patrick Stephansen                  

--------------------------------------------------------------------------------

Name:     Patrick Stephansen           
Title:       Director                              

GEZINA AS
By:
 
/s/    Erik Engebretsen                      

--------------------------------------------------------------------------------

Name:     Erik Engebretsen              
Title:       CEO                                 

MEDIABIN, INC.
By:
 
    /s/    Haines Hargrett      

--------------------------------------------------------------------------------

   
Name:     Haines Hargrett
Title:       CFO                                       



--------------------------------------------------------------------------------

EXHIBIT A
Junior Indebtedness
 
1.
 
Loan Agreement between Company and Venturos Holding AS dated March 23, 2000. *

 
2.
 
Loan Agreement between Company and Glastad Capital AS dated March 23, 2000. **

 
3.
 
Loan Agreement between Company and Venturos Holding AS dated October 11, 2000. *

 
4.
 
Loan Agreement between Company and Glastad Capital AS dated October 11, 2000. **

 
5.
 
Loan Agreement between Company and Venturos Holding AS dated December 28, 2000.
*

 
6.
 
Loan Agreement between Company and Venturos Holding AS dated April 4, 2001. *

 
7.
 
Loan Agreement between Company and Venturos Holding AS dated June 21, 2001. *

 
8.
 
Loan Agreement between Company and Glastad Capital AS dated June 21, 2001. **

 
9.
 
Amendment to Promissory Note between Company and Venturos Holding AS dated
September18, 2001. *

 
10.
 
Amendment to Promissory Note between Company and Glastad Capital AS dated
September19, 2001. **

 
11.
 
Amendment to Promissory Note between Company and Venturos Holding AS dated
September28, 2001. *

 
12.
 
Amendment to Promissory Note between Company and Glastad Capital AS dated
September28, 2001. **

 
13.
 
NA

 
14.
 
NA

 
15.
 
NA

 
16.
 
NA

 
17.
 
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Venturos AS dated December 31, 2001.

 
18.
 
Amendment to Promissory Notes Deferral of Principal Payments between Company and
Venturos AS dated December 31, 2001.

 
19.
 
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Glastad Holding, Ltd. dated December 31, 2001.

 
20.
 
Amendment to Promissory Notes Deferral of Principal Payments between Company and
Glastad Holding, Ltd. dated December 31, 2001.

 
21.
 
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Venturos AS dated March 27, 2002.

 
22.
 
Amendment to Promissory Notes Deferral of Principal Payments between Company and
Venturos AS dated March 27, 2002.



4



--------------------------------------------------------------------------------

 
23.
 
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Glastad Holding, Ltd. dated March 27, 2002.

 
24.
 
Amendment to Promissory Notes Deferral of Principal Payments between Company and
Glastad Holding, Ltd. dated March 27, 2002.

 
25.
 
Promissory Note between Company and Venturos AS dated March 28, 2002.

 
26.
 
Promissory Note between Company and Glastad Holding, Ltd. dated March 28, 2002.

 
27.
 
Promissory Note between Company and Gezina AS dated March 28, 2002

 
28.
 
Promissory Note between Company and Venturos AS dated April 12, 2002.

 
29.
 
Promissory Note between Company and Glastad Holding, Ltd. dated April 12, 2002.

 
30.
 
Promissory Note between Company and Gezina AS dated April 12, 2002

 
31.
 
Promissory Note between Company and Venturos AS dated April 29, 2002.

 
32.
 
Promissory Note between Company and Glastad Holding, Ltd. dated April 29, 2002.

 
33.
 
Promissory Note between Company and Gezina AS dated April 29, 2002

 
34.
 
Promissory Note between Company and Venturos AS dated May 14, 2002.

 
35.
 
Promissory Note between Company and Glastad Holding, Ltd. dated May 14, 2002.

 
36.
 
Promissory Note between Company and Gezina AS dated May 14, 2002

 
37.
 
Promissory Note between Company and Venturos AS dated May 28, 2002.

 
38.
 
Promissory Note between Company and Gezina AS dated May 28, 2002.

 
39.
 
Promissory Note between Company and Glastad Holding, Ltd. dated May 28, 2002

 
40.
 
Promissory Note between Company and Venturos AS dated June 15, 2002.

 
41.
 
Promissory Note between Company and Glastad Holding, Ltd. dated June 15, 2002.

 
42.
 
Promissory Note between Company and Gezina AS dated June 15, 2002

 
43.
 
Promissory Note between Company and Venturos AS dated June 30, 2002.

 
44.
 
Promissory Note between Company and Glastad Holding, Ltd. dated June 30, 2002.

 
45.
 
Promissory Note between Company and Gezina AS dated June 30, 2002

 
Note:
 
* These Loans and Notes have been transferred from Venturos Holding As to
Venturos AS.
** These Loans and Notes have been transferred from Glastad Capital As to
Glastad Holding, Ltd.



5